Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 2, 2020                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

  160060                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 160060
                                                                     COA: 341147
                                                                     Berrien CC: 2017-015329-FH
  JUAN MARTINEZ, III,
           Defendant-Appellant.

  _________________________________________/

          By order of February 4, 2020, the prosecuting attorney was directed to answer the
  application for leave to appeal the June 18, 2019 judgment of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered. We direct the Clerk to schedule oral argument on the application.
  MCR 7.305(H)(1). The appellant shall file a supplemental brief within 42 days of the
  date of this order addressing: (1) whether the trial court erred by granting the
  prosecution’s motion in limine to bar the defendant from presenting evidence of an
  alleged prior threat by the complainant to report an assault; and (2) if so, whether the
  error was prejudicial. In addition to the brief, the appellant shall electronically file an
  appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record must
  provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee shall
  file a supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 2, 2020
           a0630
                                                                                Clerk